Cole, J.
The plaintiffs, in the four suits of Lyons, Castle, Giquel & Jamison and Wilson <fi Funk against McRae, being judgment creditors of McRae, issued executions, and caused fifty-five hogsheads of sugar, of the crop of 1857, made by McRae on his Glen Mary plantation, to be seized to satisfy their judgments against him.
Before the sugar was sold Claycomb, on the 5th of February, 1858, filed his third opposition, claiming a privilege on the proceeds, for the payment of hogsheads and barrels furnished by him to McRae, which were used in taking off the crop of 1857.
*439There was judgment sustaining the opposition for $1480, with interest, and ordering the Sheriff to pay it, and costs of the opposition, and costs in the four suits aforesaid, by preference, out of the proceeds of the sugar sold by him under the executions aforesaid, in preference to all other claims.
The plaintiffs in tlio four cases aforesaid appealed.
Upon the trial, A. Provosty, provisional syndic of the insolvent R. W. McRae, opposed the trial of all the said eases, on the ground that McRae, on the 6th of March, 1858, surrendered all his property to his creditors; that the money in the hands of the Sheriff forms a part of the assets of the insolvent, and is subject, like the rest of his property, to the claims of all the creditors, to be litigated in concurso.
This opposition ought to have been sustained. McRae took the benefit of the Insolvent Act before the decision of the claims of the various parties to the sugar seized. The different suits and the opposition of Claycomb ought to have been referred to the court in which the insolvent proceedings were pending, to have the claims of the parties adjudicated upon.
It is true that fifty-five hogsheads of sugar have been seized by the plaintiffs, but this sugar, or its proceeds, does not belong to them by virtue alone of the seizure, if there be persons having privileges superior to those possessed by them.
Claycomb has filed his third opposition, claiming a privilege upon the proceeds of the sugar; and as McRae has no legal existence, but is represented by the syndic, this litigation must necessarily be referred to be tried with the other insolvent proceedings.
The sugar does not belong to the seizing creditors absolutely, for if it did, no creditors could contest their claims on the ground of privilege.
In Elmes v. Estevan, 1 M. 193, the court said, that when a debtor cedes his goods to his creditors, and a stay of proceedings is granted, the cession operates the civil death of the debtor. lie cannot, consequently, remain a party in a suit. The judge’s order stops all proceedings against the debtor, whether they be carried on against his person, general estate, or any part of it. His rights pass to other persons, and cannot be affected by legal proceedings to which the new owners are not parties.
In Syndic of Bermudez v. J. Canez & Milne, 3 M. 39, the court held, that a cession of property, and the order thereon, operates a stay of all proceedings, oven the sale of property encumbered as security for a debt, which a court of competent jurisdiction, by a judgment rendered before the failure, had ordered to be sold. The court say, that the decree ordering a stay of proceedings against the owner of the land ought to have stopped the judicial sale of that land, and that the sale made in contravention to it was illegal and void. The court also ordered, that the said land be surrendered to the syndics of the creditors of Bermudez, the owner of the land, to be sold.
In Canez et al. v. Schooner James M. Kinley et als., 2 N. S. 307, where a creditor had levied an attachment upon a vessel, the joint property, of his joint debtors, which was sold, and, before payment of the proceeds by the Sheriff, one of the debtors became insolvent, it was held, that his syndics were entitled to receive his portion of the proceeds, but not that of his co-debtor.
The court say, “ We are of opinion that the syndics had a right to take into their possession all the property of the insolvent, and of course, that they were authorized to demand and receive any moneys belonging to his estate. Such are the express commands of the law, and without such a right, it would be impossi-*440bio to adjust the conflicting pretensions of creditors, or make a final settlement of the estate.”
The decisions of this court establish, that after the acceptance of the cessio bo-norum. by the judge, for the benefit of the creditors, the property surrendered is . vested in the latter, so as to be no longer liable to seizure, attachment or execution, but they acquire no real ownership in it; that a judgment is improperly signed, after the debtor has made a cession of his goods ; for the suit should be cumulated with the proceedings of the concurso; that the object of the law is, that the rights of all the creditors should remain in the state they were in at the time of the insolvency. Rivas v. Hunstock, 2 R. 187, 9 R. 219, 3 An. 387, 4 M. 562, 4 An. 490 ; Clark v. Oddie, 4 N. S. 625, 10 M. 178, 5 R. 101, 3 An. 582, 7 R. 61; Collins v. Duffy, 7 An. 40 ; Succession of Walker, 14 An.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be avoided and reversed; that the four suits aforesaid of appellants and the third opposition of Thomas Claycomb be cumulated with the proceedings of the concurso, in the court where the insolvent proceedings against R. W. McRae are being conducted, and that these suits and the opposition of Claycomb be remanded to the lower court, to be proceeded with according to law; that the costs of appeal be paid by appellee, and those of the lower court shall abide the final decision upon the rights of the parties.